******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        MARGARET STEFANONI v. DARIEN
             LITTLE LEAGUE, INC.
                  (AC 36927)
              Gruendel, Mullins and Pellegrino, Js.
       Argued May 14—officially released October 13, 2015

   (Appeal from Superior Court, judicial district of
  Stamford-Norwalk, Hon. Taggart D. Adams, judge
                   trial referee.)
  Margaret Stefanoni, self-represented, the appellant
(plaintiff).
  Michelle M. Arbitrio, for the appellee (defendant).
                           Opinion

   GRUENDEL, J. The self-represented plaintiff, Marga-
ret Stefanoni, appeals from the judgment of the trial
court denying her request for judicial recusal. On
appeal, she challenges the propriety of that determina-
tion. We affirm the judgment of the trial court.
   The relevant facts largely are undisputed. The defen-
dant, Darien Little League, Inc., provides youth baseball
programs in Darien. The plaintiff is an affordable hous-
ing developer and a resident of Darien. In August, 2010,
her son registered for the highest division in the defen-
dant’s fall program. The defendant subsequently reas-
signed her son to an intermediate division comprised
of players at his grade level. On September 16, 2010,
the Darien Times1 published an article on an investiga-
tion by the Department of Justice into Darien’s zoning
and land use practices. The article noted that the plain-
tiff and her husband ‘‘have accused the town of retalia-
tion for their involvement in the town’s affordable
housing development,’’ and contained several quotes
from the plaintiff. It stated in relevant part: ‘‘[The plain-
tiff] told the Darien Times there are ‘definitely repercus-
sions’ for them as a result of being affordable housing
developers, targeting their son. ‘This is a small town and
people either live near one of our affordable housing
proposals or know someone who does,’ she said. ‘My
husband has skin thicker than a rhinoceros, but every-
one knows that he has a soft spot for his kids, so the
only way the head of [the defendant] could hurt him is
by demoralizing my little boy, and that is unforgivable,’
she said. [The plaintiff] said her son was the only child
affected by a sudden policy change that forced him to
move two levels down in the league . . . . She said it
is ‘impossible to say it is not personal when he was the
only boy out of several hundred affected by a sudden
and unprecedented policy change that recently forced
him to play with boys from two leagues below his.’ ’’
The plaintiff further stated that the defendant ‘‘made
its own rules, and the decision was secretive, unilateral,
and ridiculously reminiscent of how [First Selectman]
Dave Campbell runs this town . . . . She added that
‘something is rotten in Darien’ and said she was glad
the Department of Justice is starting to keep an eye on
the town.’’
   In response, the defendant’s board of directors sent
a letter to the editor of the Darien Times, published on
September 23, 2010, which stated that the plaintiff’s
allegations were ‘‘demonstrably false.’’ That letter also
stated that the alleged connection between the plain-
tiff’s affordable housing activities and the placement of
her son in an intermediate division was a ‘‘half-baked
conspiracy theory . . . .’’ In addition, the defendant
posted a message on its website, which it forwarded
to parents of its participants via e-mail. In that message,
the defendant’s board of directors explained its policy
on player assignments in the fall program and rejected
the plaintiff’s allegation of impropriety as ‘‘categorically
false . . . .’’2
   Approximately five months later, the plaintiff brought
a defamation action against the defendant. Her opera-
tive complaint contained three counts pertaining to
statements published by the defendant in its letter to
the editor, its e-mail to parents, and its website message,
respectively. The prayer for relief sought nominal dam-
ages and a retraction of the allegedly defamatory state-
ments. In its answer, the defendant denied the
substance of the plaintiff’s allegations. The defendant
also pleaded two special defenses, asserting that the
allegedly defamatory statements (1) were protected by
a qualified privilege and (2) were true or substan-
tially true.
   The matter proceeded to a court trial on January 14,
2014, nearly three years after the commencement of
this action. At its outset, the plaintiff offered her own
testimony in narrative form. Early in that testimony,
the plaintiff described a parcel of land owned by ‘‘a
longtime Darien Little League board member [who] was
not a board member’’ at the time that the allegedly
defamatory statements were published. When the plain-
tiff then identified that property owner as ‘‘Mr. Mark
Gregory,’’ the court, Hon. Taggart D. Adams, judge trial
referee, stated, ‘‘All right. I need to take a break here.
. . . Mark Gregory was a lawyer who worked with me
and for me for a number of years at a law firm in
Stamford. I left that law firm fourteen or fifteen years
ago. He became a partner in that firm . . . after I left,
much to my delight. He has subsequently left that firm
as well. I consider him to be a good friend of mine as
well as a longtime working associate. . . . [I]n fact, I
had lunch with him and another attorney . . . a couple
of weeks before Christmas, sometime in December.
And I have recused myself from a case . . . in which
[Gregory] was representing a client, which was initially
assigned to me to try. I am considering recusing myself
from this case if [Gregory’s] involvement is significant
in any fashion whatsoever. I don’t want to recuse myself
because we’ve done a lot of work here this morning.
But I would be interested, what I’m going to do is take
a recess now. . . . I’d like the parties and counsel to
consider whether I should recuse myself. I’m consider-
ing it. And that may help me in my consideration or it
may not. But I was not aware that [Gregory] was
involved in this case whatsoever.’’
   Following that recess, Judge Adams offered the par-
ties an opportunity to be heard on the recusal issue.
The plaintiff stated, ‘‘I feel like you do have to. I would
like you to recuse yourself.’’ When Judge Adams asked
the plaintiff if Gregory ‘‘played any role’’ in the contro-
versy presently before the court, the plaintiff acknowl-
edged, ‘‘I don’t know if he . . . actively did . . . .’’ She
then expressed her concern that ‘‘members of the com-
munity empathized with his position, and one of them
was also involved [with the defendant].’’ The defen-
dant’s attorney also addressed the recusal issue, empha-
sizing that ‘‘until today . . . [Gregory] had not been
mentioned in any pleading. He had not been mentioned
in any motion or mentioned in any briefing, nor had he
been mentioned in any documents exchanged on the
topic . . . .’’
   After hearing from the parties, Judge Adams declined
to recuse himself, stating in relevant part: ‘‘This is the
first time I realized it, that there was any connection
whatsoever with this case and Mr. Gregory. My under-
standing at this point is that, as [the plaintiff] contends,
I think she does, that it was her proposed [affordable
housing] project near the Gregory residence that she
thinks led to the . . . purportedly poor treatment of
their son in the fall Little League. I don’t see how that
has that much to do with the defamation issue. . . .
I’m not going to recuse myself from this case. . . . I
don’t think that Mr. Gregory’s actions are an issue in
this case. And I don’t think he played any role in the
case that’s in front of me. Does he have a connection
to Little League? Apparently so. . . . Does he have a
connection with the [plaintiff’s] proposed projects?
Apparently so. Does he have a connection with the
claim of defamation here? I don’t think so.’’
   The trial proceeded over the course of two days. In a
thorough and well reasoned memorandum of decision,
Judge Adams found that the plaintiff had not ‘‘met her
burden of proving that the actions of [the defendant]
were directed personally at her and her husband as a
result of their affordable housing activity. From the
outset, the plaintiff was able to offer little, if any, sup-
port for this allegation that appeared in the [Darien
Times article] other than pure speculation. . . . [The]
evidence does not demonstrate that [the defendant’s]
actions were motivated by retaliation, and the plaintiff
offered little to rebut the consistent and credible evi-
dence that [the defendant’s] assignments for fall base-
ball in 2010 were not retaliatory.’’ (Citation omitted.)
To the contrary, the court credited the ‘‘considerable
evidence’’ presented by the defendant that its state-
ments in the letter to the editor, its e-mail to parents, and
its website message ‘‘were in fact true or substantially
true.’’ In particular, the court expressly found that the
defendant’s ‘‘letter describing the plaintiff’s statements
about retribution to be substantially true and not defam-
atory. . . . [T]he plaintiff has not proven . . . that
[the defendant’s] statement in its [letter to the editor]
that [the plaintiff’s] quotes were ‘demonstrably false’
itself was false. Other than speculation, there is no
support in the record that [the defendant’s] assignment
of the plaintiff’s son was an act of retaliation against
the [plaintiff].’’ The court also found that ‘‘the evidence
shows clearly that the plaintiff’s son was not the only
participant affected’’ by the assignment of players in
the fall program. In addition, the court found that the
defendant’s ‘‘use of the phrase ‘half-baked conspiracy
theory’ is protected by the privilege of fair comment.’’
The court thus concluded that ‘‘the plaintiff has not
met her burden of proof that the three instances of
alleged libel . . . were defamatory, either because they
were substantially true or represented fair comment.’’
As a final matter, the court concluded that the defendant
also ‘‘has proven its special defense of qualified privi-
lege by a preponderance of the evidence.’’ Accordingly,
the court dismissed the plaintiff’s complaint.
  Significantly, the plaintiff in this appeal does not chal-
lenge the propriety of those legal conclusions or the
factual findings made in support thereof. Rather, her
sole claim is that Judge Adams violated rule 2.11 (a)
of the Code of Judicial Conduct by failing to recuse
himself at trial when the plaintiff in her testimony first
raised Gregory’s name.
   ‘‘A trial court’s ruling on a motion for disqualification
is reviewed for abuse of discretion. . . . In determining
whether there has been an abuse of discretion, every
reasonable presumption should be given in favor of the
correctness of the court’s ruling. . . . Reversal is
required only where an abuse of discretion is manifest
or where injustice appears to have been done.’’ (Internal
quotation marks omitted.) In re Christopher C., 134
Conn. App. 464, 471–72, 39 A.3d 1122 (2012).
   ‘‘Pursuant to our rules of practice; see Practice Book
§ 1-22; a judge should disqualify himself from acting in
a matter if it is required by rule 2.11 of the Code of
Judicial Conduct, which provides in relevant part that
‘[a] judge shall disqualify himself . . . in any proceed-
ing in which the judge’s impartiality might reasonably be
questioned including, but not limited to, the following
circumstances . . . [t]he judge has a personal bias or
prejudice concerning a party or a party’s lawyer, or
personal knowledge of facts that are in dispute in the
proceeding.’ Code of Judicial Conduct 2.11 (a) (1).’’
State v. Rizzo, 303 Conn. 71, 118, 31 A.3d 1094 (2011),
cert. denied,      U.S.     , 133 S. Ct. 133, 184 L. Ed. 2d
64 (2012). ‘‘In applying this rule, [t]he reasonableness
standard is an objective one. Thus, the question is not
only whether the particular judge is, in fact, impartial
but whether a reasonable person would question the
judge’s impartiality on the basis of all the circum-
stances. . . . Moreover, it is well established that
[e]ven in the absence of actual bias, a judge must dis-
qualify himself in any proceeding in which his impartial-
ity might reasonably be questioned, because the
appearance and the existence of impartiality are both
essential elements of a fair exercise of judicial author-
ity. . . . Nevertheless, because the law presumes that
duly elected or appointed judges, consistent with their
oaths of office, will perform their duties impartially
. . . and that they are able to put aside personal impres-
sions regarding a party . . . the burden rests with the
party urging disqualification to show that it is war-
ranted.’’3 (Citations omitted; internal quotation marks
omitted.) Id., 118–19.
   We conclude that the plaintiff has not met that bur-
den. Gregory was not a party to this action and did not
serve as counsel to either party. Gregory further was
not a witness at trial,4 nor was he the subject of the
many subpoenas issued by the plaintiff.5 Perhaps most
significantly, there was no allegation in the pleadings,
and no evidence adduced at trial, that Gregory was
involved in the publication of the allegedly defamatory
statements by the defendant. The plaintiff herself
informed the court that she had no knowledge as to
whether Gregory was so involved; rather, she simply
was ‘‘troubled’’ that some members of the community,
including one associated with the defendant, allegedly
‘‘empathized with’’ Gregory’s opposition to her
affordable housing proposal.6 We therefore are con-
fronted with a claim of impartiality stemming from a
judge’s relationship with a person tangential to the
material issues to be decided by the court.
   It is undisputed that Gregory worked with Judge
Adams at a law firm ‘‘fourteen or fifteen years ago.’’ As
our Supreme Court has noted, ‘‘[d]isqualification is not
necessarily required even when his former law partner
appears before a trial judge . . . .’’ (Citations omitted.)
Bonelli v. Bonelli, 214 Conn. 14, 20, 570 A.2d 189 (1990).
In Bonelli, the defendant moved to recuse a trial judge
on the ground that he had served as cocounsel to the
plaintiff’s attorney in a wrongful death action ‘‘until
his appointment to the bench’’ approximately fourteen
months prior to presiding over the defendant’s trial.
Id., 15. In affirming that trial judge’s refusal to recuse
himself from that case, the Supreme Court emphasized
that ‘‘[a]ny decision regarding disqualification of a judge
for prior contact with an attorney must be made with
the understanding that judges often come to the bench
after having had extensive contacts with the community
and the legal profession.’’ Id., 21. The court further
explained that ‘‘[o]ne of the considerations for a court
in examining the prior cocounsel association of a judge
is the amount of time that has expired since the termina-
tion of the cocounsel relationship. . . . In our view
fourteen months is clearly a sufficient time period to
attenuate any possible impropriety deriving from the
cocounsel relationship in this case.’’ Id. If fourteen
months is a sufficient period to alleviate any potential
impartiality stemming from a former cocounsel rela-
tionship, certainly fourteen years is sufficient to do
so with respect to a former associate at a law firm.
Nevertheless, Judge Adams did indicate that he recently
had lunch with Gregory, whom he described as a ‘‘good
friend . . . .’’ We therefore must consider additional
factors to determine whether a reasonable person
would question the judge’s impartiality.
   The conduct of the trial judge is an important consid-
eration in evaluating his impartiality. When Gregory’s
name first was raised in this litigation during the plain-
tiff’s testimony at trial, Judge Adams immediately halted
the proceeding to disclose his relationship with Greg-
ory, thereby alerting the parties to a potential recusal
issue. See Joyner v. Commissioner of Correction, 55
Conn. App. 602, 613, 740 A.2d 424 (1999) (trial judge’s
disclosure to parties of possible conflict a factor on
which this court relied in concluding that motion to
recuse properly denied). Judge Adams then recessed
the proceedings to contemplate whether to recuse him-
self and permitted both parties an opportunity to be
heard thereon.
    Furthermore, after declining to recuse himself, Judge
Adams nevertheless provided the plaintiff some latitude
with respect to Gregory’s alleged involvement in the
case by permitting her to introduce what he considered
to be nonrelevant evidence. See Perlmutter v. Johnson,
6 Conn. App. 292, 295, 505 A.2d 13 (‘‘the trial court
admirably demonstrated its impartiality in permitting
[the defendant], as a pro se litigant, a broad latitude in
trying his case’’), cert. denied, 200 Conn. 801, 509 A.2d
517 (1986), cert. denied, 479 U.S. 1035, 107 S. Ct. 886,
93 L. Ed. 2d 839 (1987). Although the plaintiff previously
had represented to the court that she was ‘‘definitely
not’’ getting into a discussion of affordable housing in
Darien, she thereafter attempted to admit into evidence
two exhibits regarding Gregory’s displeasure with one
of her affordable housing proposals. The defendant’s
counsel objected on the ground that the exhibits
‘‘involve activity on property. They do not mention the
[defendant]. They have nothing to do with the place-
ment of a kid in a division. They have nothing to do
with the organization of fall ball league or anything of
that sort.’’ Although the court sustained that objection,
in doing so, it noted that the plaintiff had ‘‘testified and
there’s been no objection that Mr. Gregory was not
pleased with your plans. That’s the point, isn’t it?’’ The
plaintiff agreed and replied, ‘‘Yes, Your Honor.’’ Further-
more, the plaintiff later questioned her husband, who
also testified as a witness at trial, as to whether he ever
had a conversation with Gregory about their affordable
housing proposal. The defendant’s counsel immediately
objected on relevancy grounds. The court overruled
that objection, stating: ‘‘I would normally sustain that
objection, but since we’ve had this situation with my
relationship with Mr. Gregory talked about today, I’m
going to let . . . the question be answered. I doubt that
it’s relevant.’’ The plaintiff’s husband then testified that
Gregory knew about their proposal and ‘‘was disap-
pointed about the prospect of there being senior
affordable housing eventually built there.’’ Judge
Adams’ willingness to afford the plaintiff that degree
of latitude informs our analysis of whether a reasonable
person would question his impartiality.
   It bears emphasis that this case is not about
affordable housing, nor is it ‘‘about a system of grown-
ups that failed a child,’’ as the plaintiff declared in her
opening statement to the court. Rather, this case is
about the publication of allegedly defamatory state-
ments by the defendant. In its memorandum of decision,
the court specifically found that although the plaintiff
attempted to ‘‘tie in Mr. Gregory’s alleged displeasure’’
with one of her affordable housing proposals to the
defendant’s decision to reassign her son to an intermedi-
ate division in the fall program, ‘‘there simply was no
evidentiary foundation for this claim.’’ The record
before us substantiates that finding, which the plaintiff
does not challenge in this appeal. See In re Messiah
S., 138 Conn. App. 606, 628, 53 A.3d 224 (in affirming
trial judge’s denial of motion to recuse, this court
emphasized that there was ‘‘nothing in the court’s mem-
orandum of decision evidencing bias as the court’s find-
ings are amply supported by the evidence’’), cert.
denied, 307 Conn. 935, 56 A.3d 712 (2012). Gregory was
neither a party nor an attorney in this litigation, and he
was not a witness at trial. As was the case in Joyner
v. Commissioner of Correction, supra, 55 Conn. App.
612–13, the outcome of the proceeding did not depend
on the testimony of Gregory, ‘‘who in fact was not a
witness at all . . . .’’ To conclude that Gregory had any
involvement in the publication of defamatory state-
ments by the defendant requires resort to ‘‘unverified
assertions of opinion, speculation and conjecture
[which] cannot support a motion to recuse . . . .’’
DeMatteo v. DeMatteo, 21 Conn. App. 582, 591, 575 A.2d
243, cert. denied, 216 Conn. 802, 577 A.2d 715 (1990);
see also Tracey v. Tracey, 97 Conn. App. 278, 284, 903
A.2d 679 (2006) (‘‘speculation is insufficient to establish
an appearance of impropriety’’).
  In our view, a reasonable person knowing all the facts
would not conclude that Judge Adams’ relationship with
Gregory compromised his impartiality. ‘‘A trial judge is
not required to disqualify himself when there is insuffi-
cient cause to do so.’’ Bonelli v. Bonelli, supra, 214
Conn. 22. This is such a case. Viewing the totality of
the circumstances and mindful that every reasonable
presumption should be given in favor of the correctness
of the court’s ruling, we cannot say that the trial judge
abused his discretion in denying the plaintiff’s request
for recusal.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The Darien Times is a local newspaper. State v. Nowacki, 155 Conn.
App. 758, 764, 111 A.3d 911 (2015).
  2
    The message stated: ‘‘In its September 16, 2010 issue, The Darien Times
published a story (‘Investigating town’s zoning regulations’) which contained
an allegation by [the plaintiff] against [the defendant] that ‘her son was the
only child affected by a sudden policy change that forced him to move two
levels down in the league.’ This statement is categorically false, and we
wanted to use this opportunity to explain our policy for assigning players
to leagues.
   ‘‘For [our] spring [program], players are placed in leagues based on age
and ability level. In order to fairly determine a child’s level of play, the
league undertakes an evaluation process that involves several facility rentals
and numerous hours of volunteers’ time. As this lengthy process is not
warranted for our shorter and more informal fall program, league assign-
ments for fall are done strictly by grade. First and second graders play in
the beginner division, third and fourth graders play in the middle division,
and fifth through seventh graders play in the upper division.
   ‘‘Prior to the 2010 fall season, [the defendant] received a small number
of requests from parents who wanted their child to be placed in a division
older than that warranted by the player’s grade. In order to treat all players
fairly and consistently, these requests were denied. One family, the [plain-
tiff’s], subsequently complained to Little League’s national headquarters.
Little League referred the matter back to our District, which ultimately left
the decision to [the defendant]. After additional discussion, [the defendant]
affirmed the policy of not allowing any player in the fall program to play
up to an older division.
   ‘‘The [defendant] takes great care in providing a fun, safe, and fair experi-
ence for each player in the program. We are disappointed that The Darien
Times chose to print [the plaintiff’s] allegation without first determining the
facts of the matter.’’
   3
     ‘‘It is axiomatic that the burden of establishing a record that a judicial
impropriety has occurred which demonstrates or gives the appearance of
bias or partiality so as to require recusal rests with the party who claims
the occurrence of such an impropriety.’’ State v. Santangelo, 205 Conn. 578,
584, 534 A.2d 1175 (1987); accord Tracey v. Tracey, 97 Conn. App. 278, 285,
903 A.2d 679 (2006) (‘‘it is the moving party’s burden to prove that the
conduct in question gives rise to a reasonable appearance of impropriety’’).
The burden thus rests with the plaintiff in this appeal to demonstrate that
the trial judge improperly denied her recusal request.
   4
     At oral argument before this court, the plaintiff was asked whether
Gregory was included on her witness list at trial. He was not, she replied,
‘‘because he was not an active participant’’ in the dispute between the parties.
   5
     Although self-represented, the plaintiff is an experienced litigant before
the courts of this state. See, e.g., Stefanoni v. Duncan, 282 Conn. 686, 923
A.2d 737 (2007); Stefanoni v. Dept. of Economic & Community Develop-
ment, 142 Conn. App. 300, 70 A.3d 61, cert. denied, 309 Conn. 907, 68 A.3d
661 (2013); Stefanoni v. Planning & Zoning Commission, Superior Court,
judicial district of New Britain, Docket No. CV-11-5015369S (October 16,
2012). Prior to trial, she filed multiple applications for the issuance of
subpoenas by a self-represented party pursuant to Practice Book § 7-19,
which the court granted. As a result, Jerry DiMeglio, Mark Adiletta, David
Williams, Anthony Farren, Todd Boe, and Santo Golino were commanded
to appear at trial.
   6
     In her principal appellate brief, the plaintiff concedes that Gregory ‘‘did
not write the defamatory statements nor was he on the [defendant’s] board
of directors when the plaintiff’s son was demoted.’’